DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-6 in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that Applicant expressly reserves the right to file one or more continuation or divisional applications to any of the non-elected claims or to any other claims with subject matter disclosed by the present specification. Applicant is electing claims drawn to the electronic device housing of Group [ but there is other subject matter in the claims and specification, inchiding that found in pending claims 7-15. Thus, Applicant traverses the restriction in anticipation of the possibility of rejoinder on the premise that some of the other claims may be amended to include the same mutations of those found in the independent claim currently elected, rendering those claims likewise allowable.  This is not found persuasive because Applicant has not provided any argument why the restriction is not proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlianuk et al. (US 2013/0142956).
Regarding claims 1, 4 Uhlianuk teaches forming a multi-layer coating on a metallic substrate (paragraphs 0056 and 0080) wherein the method is a 3-wet method comprising the steps of: 1) applying at least one layer of a waterborne primer composition, 2) applying at least one layer of a waterborne basecoat composition, 3) applying at least one layer of a clearcoat composition (paragraphs 0005-0009). The third or clearcoat layer can be waterborne (paragraph 0046). The waterborne primer composition comprises a film forming primer binder wherein the film forming primer binder comprises or consists essentially of in the range of from 20 to 90 percent by weight of the polyester (para 0034). The first layer of waterborne basecoat composition comprises a film forming basecoat binder and further comprise additives that are common for basecoats (para 0040-044), where the additives include aluminum flake (para 0078) and the second layer of water basecoat includes binder resin such as polyester. The method for the 3-wet application of a waterborne primer composition, a waterborne basecoat composition and a clearcoat composition can comprise the use of a polyester in the waterborne primer composition, in the waterborne basecoat composition or in both of the waterborne primer and basecoat compositions (para 0023). The waterborne basecoat composition can further comprise additives that are common for basecoats. Suitable additives can include, for example, pigments, rheology control agents, UV absorbers, light stabilizers, catalysts, antifoam agents or combinations thereof. Pigments suitable for use in a waterborne basecoat composition are well known in the art and can include, coated mica or pearl flakes, titanium dioxide coated mica (para 0044). 
While there is no disclosure that the multilayer coating is an electronic device housing as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. electronic housing device, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art multilayer coating and further that the prior art structure which is a substrate with a multilayer coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlianuk et al. (US 2013/0142956) in view of Flosbach et al. (US 2015/0315414). 
Regarding claim 2, Uhlianuk fails to disclose that the waterborne coating has a thickness of about 10-25 microns. 
Whereas, Flosbach discloses waterborne basecoat coating composition which has a thickness of 7-40 microns (claim 18, para 0082).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the waterborne basecoat of Uhlianuk with a thickness of 7-40 microns as taught by Flosbach motivated by the desire to have improved strength.  
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlianuk et al. (US 2013/0142956) in view of Baker et al. (US 2014/0329932). 
Regarding claim 3, Uhlianuk discloses the first layer of waterborne basecoat composition comprises a film forming basecoat binder and further comprise additives that are common for basecoats (para 0040-044), where the additives include aluminum flake (para 0078). However, Uhlianuk fails to disclose that the insulating material has a thickness of 20-80 nm.
Whereas, Baker discloses polymer encapsulated particulate material can be dispersed in a waterborne coating composition to impart opacifying properties (para 0182). The polymer encapsulated material where the polymer layer has an average thickness of 10-50 nm (para 0196). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the insulating material comprising polymer of Uhlianuk with a thickness of 10-50 nm as taught by Flosbach motivated by the desire to impart opacifying properties. 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlianuk et al. (US 2013/0142956) in view of Richter et al. (US 2011/0070427).  
Regarding claim 5, Uhlianuk discloses the waterborne basecoat composition can further comprise additives that are common for basecoats. Suitable additives can include, for example, pigments, rheology control agents, UV absorbers, light stabilizers, catalysts, antifoam agents or combinations thereof. Pigments suitable for use in a waterborne basecoat composition are well known in the art and can include, coated mica or pearl flakes, titanium dioxide coated mica (para 0044). As Uhlianuk discloses titanium dioxide coated mica as presently claimed, it therefore would be obvious that modified mica would intrinsically have the color appearance of claim 5. 
However, Uhlianuk fails to disclose that the first metallic coating has a thickness of 10-160 nm. 
Whereas, Richter discloses multilayer coating (title). Examples of special effect pigments other than the at least one 10 to 80 nm thick aluminum flake pigment include conventional pigments imparting to a coating a color and/or brightness flop dependent on the angle of observation, such as non-leafing metal pigments, for example, of aluminum, copper or other metals, with a higher flake thickness for example, ranging from 100 to 1000 nm, coated mica such as, for example, titanium dioxide-coated mica. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the titanium dioxide of Uhlianuk with a thickness of 100-1000 nm as taught by Richter motivated by the desire to impart desired coloring properties. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlianuk et al. (US 2013/0142956) in view of Roland (WO 2016/156603).
Note: Roland (US 2018/0079916) is used as an English translation. 
Regarding claim 6, Uhlianuk fails to disclose the surface modified glass platelet coated with a metallic coating from titanium dioxide, silica in claimed thickness. 
Whereas, Roland discloses the glass flake pigment comprises platelet of coated glass flakes, wherein the coating is selected from the group comprising titanium dioxide, tin oxide, iron oxide, silicon dioxide, copper, silver, gold, platinum, aluminum, alumina and mixtures thereof (para 0013, claim 7). The coating is used in waterborne base coat (para 0037). The glass platelet pigment comprises platelet of coated glass flakes where the coting is titanium dioxide (claim 7). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include glass platelet pigment comprises platelet of coated glass flakes where the coting is titanium dioxide as taught by Roland in the waterborne base coat of Uhlianuk motivated by the desire to impart sparkling appearance. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the claimed thickness range of 10-160 nm to impart sparkling appearance as desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788